--------------------------------------------------------------------------------

EXHIBIT 10.26
 
UIL HOLDINGS CORPORATION
DEFERRED COMPENSATION PLAN


NON-GRANDFATHERED BENEFIT PROVISIONS

 
originally adopted effective January 27, 2003,
as amended and restated effective January 1, 2013


 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS



   
Page
INTRODUCTION
1
ARTICLE I - TITLE AND DEFINITIONS
1
1.1
Definitions
1
ARTICLE II - PARTICIPATION
8
2.1
Determination of Eligible Persons
8
2.2
Enrollment; Duration of Participation
8
2.3
Transfers to Non-Participating Related Companies
8
2.4
Amendment of Eligibility Criteria
9
ARTICLE III - DEFERRAL ELECTIONS
9
3.1
Elections to Defer Compensation
9
3.2
Deemed Investment Elections
10
3.3
Elections as to Form and Timing of Payment
12
3.4
Code Section 409A Transition Provisions
13
ARTICLE IV - COMPENSATION DEFERRAL AND COMPANY CONTRIBUTION ACCOUNTS
13
4.1
Compensation Deferral Subaccount
13
4.2
Company Discretionary Contribution Subaccount
14
4.3
Company Matching Contribution Subaccount
14
4.4
Deferred Restricted Stock Account
15
4.5
Deferred Performance Share Account
15
ARTICLE V - VESTING
15
5.1
Vesting
15
5.2
Vesting Upon Death/Change in Control
16
ARTICLE VI - DISTRIBUTIONS
16
6.1
Manner of Payment—Cash vs. Stock
16
6.2
Distribution of Accounts
16
6.3
Hardship Distribution
18
6.4
Inability to Locate Participant
19
6.5
Uninvested Amounts
19
ARTICLE VII - ADMINISTRATION
19
7.1
Committee Action
19
7.2
Powers and Duties of the Committee
19
7.3
Construction and Interpretation
20
7.4
Information
20
7.5
Compensation, Expenses and Indemnity
20
7.6
Filing a Claim
21
7.7
Appeal of Denied Claims
21
ARTICLE VIII - MISCELLANEOUS
23
8.1
Unsecured General Creditor
23
8.2
Restriction Against Assignment
23
8.3
Withholding
23
8.4
Amendment, Modification, Suspension or Termination
23
8.5
Governing Law
24
8.6
Receipt or Release
24
8.7
Payments on Behalf of Persons Under Incapacity
24
8.8
Limitation of Rights and Employment Relationship
24
8.9
Adjustments; Assumptions of Obligations
24
8.10
Headings
25
8.11
Interpretation
25



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A – PARTICIPATING BUSINESS UNITS
26
EXHIBIT B – PROVISIONS APPLICABLE TO GAS COMPANY PRE-2013 DEFERRALS
27
ARTICLE I - INTRODUCTION
28
1.1.
Name
28
1.2.
Effective Dates
28
1.3.
Purpose
28
1.4.
Successor Clause
28
ARTICLE II - DEFINITIONS
29
ARTICLE III - PARTICIPATION BY ELIGIBLE EMPLOYEES
31
3.1.
Participation
31
3.2.
Failure to Designate
31
3.3.
Top Hat Plan
31
ARTICLE IV - PARTICIPANT DEFERRALS
32
4.1.
Deferral of Compensation
32
4.2.
Period for Which Deferral Election is Effective
32
4.3
Newly Eligible Employees
32
ARTICLE V - DISTRIBUTIONS
32
5.1.
Distribution Date
32
5.2.
Method of Payment
32
5.3.
Hardship Distribution
33
5.4.
Distributions on Death
33
5.5.
Key Employees
34
5.6.
Valuation of Distributions
34
ARTICLE VI - ACCOUNTS
34
6.1.
Deferred Compensation Account
34
6.2.
Crediting of Earnings and Statement of Account
34
6.3.
Investment Election
35
6.4.
Investment to Facilitate Payment of Benefits
35
ARTICLE VII - FUNDING AND PARTICIPANT’S INTEREST
35
7.1.
Selected Employees Plan Unfunded
35
7.2.
Participant’s Interest in Plan
35
ARTICLE VIII - ADMINSTRATION AND CLAIMS PROCEDURES
35
ARTICLE IX - AMENDMENT AND TERMINATION
36
9.1
Amendment and Termination
36
ARTICLE X - MISCELLANEOUS PROVISIONS
36
10.1.
Right of Employer to Take Employment Actions
36
10.2.
Alienation or Assignment of Benefits
36
10.3.
Right to Withhold
36
10.4.
Construction
36
10.5.
Headings
37
10.6.
Number and Gender
37
10.7
Interpretation
37

 
 
 

--------------------------------------------------------------------------------

 
 
UIL HOLDINGS CORPORATION
DEFERRED COMPENSATION PLAN
NON-GRANDFATHERED BENEFIT PROVISIONS



INTRODUCTION


Effective as of February 1, 2003, UIL Holdings Corporation (the "Company")
established the UIL Holdings Corporation Deferred Compensation Plan to provide a
select group of its senior management and the senior management of its selected
Business Units with the opportunity to accumulate capital by deferring
compensation on a pre-tax basis, and to provide the Company and its Business
Units with a method of rewarding and retaining top executives and managerial
employees.  The Plan also permits those eligible executive employees whose
matching allocations under applicable qualified defined contribution plans of
the Company or one of its Affiliates (such as the United Illuminating Company
401(k)/Employee Stock Ownership Plan ("UI KSOP")) would be limited by virtue of
their Compensation Deferrals under this Plan to make up for such limitations
with certain supplemental benefits, and provides non-Employee Directors of the
Company with a means to defer receipt of certain shares of Restricted Stock and
Performance Share awards.


The terms of the Plan as set forth in this Plan document apply solely with
respect to deferrals made pursuant to the terms of the Plan on and after January
1, 2005, and with respect to deferrals made pursuant to the terms of the Plan
before January 1, 2005, that vest on or after January 1, 2005.   With respect to
deferrals made and vested pursuant to the terms of the Plan prior to January 1,
2005, the terms of the Plan are as described in the separate Plan document
relating to “Grandfathered Benefits.”  This amended and restated Plan document
is effective on and after January 1, 2013. With respect to amounts subject to
this Plan document, this Plan document supersedes the prior UIL Holdings
Corporation Deferred Compensation Plan Non-Grandfathered Benefit Provisions
document (as amended from time to time).


Effective as of January 1, 2013, the UIL Holdings Corporation Deferred
Compensation Plan for Selected Employees (the “Selected Employees Plan”) is
merged into the Plan.  Provisions relating to deferral and payment elections
made with respect to compensation earned prior to January 1, 2013, pursuant to
the terms of the Selected Employees Plan are found in Exhibit B to this Plan
document.



ARTICLE I
TITLE AND DEFINITIONS


1.1           Definitions.


Capitalized terms used in this Plan, shall have the meanings specified below.


"Account" or "Accounts" shall mean a Participant's Non-Grandfathered Amounts
under this Plan, including all subaccounts as are specifically authorized for
inclusion in this portion of the Plan.


“Affiliate” shall mean any corporation, trade or business that, together with
the Company, is treated as a single employer under Code Section 414(b) or (c).


"Base Salary" shall mean an Eligible Employee's annual base salary, excluding
commissions, incentive and all other remuneration for services rendered to the
Company, but prior to reduction for any salary contributions to a plan
established pursuant to Sections 125 or 132(f) of the Code or qualified pursuant
to Section 401(k) of the Code.
 
 
1

--------------------------------------------------------------------------------

 


"Beneficiary" or "Beneficiaries" shall mean the person or persons, including a
trustee, personal representative or other fiduciary, last designated in writing
by a Participant in accordance with procedures established by the Committee to
receive the benefits specified hereunder in the event of the Participant's
death.  No beneficiary designation shall become effective until it is filed with
the Committee (or the Recordkeeper).  Any designation shall be revocable at any
time through a written instrument filed by the Participant with the Committee
(or the Recordkeeper) with or without the consent of the previous Beneficiary,
provided, however, that no designation of a Beneficiary other than the
Participant's spouse shall be valid unless consented to in writing by such
spouse.  If there is no such designation or if there is no surviving designated
Beneficiary, then the Participant's surviving spouse shall be the
Beneficiary.  If there is no surviving spouse to receive any benefits payable in
accordance with the preceding sentence, the duly appointed and currently acting
personal representative of the Participant's estate shall be the
Beneficiary.  In any case where there is no such personal representative of the
Participant's estate duly appointed and acting in that capacity within 90 days
after the Participant's death (or such extended period as the Committee
determines is reasonably necessary to allow such personal representative to be
appointed, but not to exceed 180 days after the Participant's death), then
Beneficiary shall mean the person or persons who can verify by affidavit or
court order to the satisfaction of the Committee that they are legally entitled
to receive the benefits specified hereunder.  In the event any amount is payable
under the Plan to a minor, payment shall not be made to the minor, but instead
be paid to such minor's legal guardian duly appointed and currently acting to
hold the funds for such minor.  If no guardian of the estate for the minor is
duly appointed and currently acting within 60 days after the date the amount
becomes payable, payment shall be deposited with the court having jurisdiction
over the estate of the minor.  Payment by the Company pursuant to any unrevoked
Beneficiary designation, or to the Participant's estate if no such designation
exists, of all benefits owed hereunder shall terminate any and all liability of
the Company.


"Board of Directors" or "Board" shall mean the Board of Directors of UIL
Holdings Corporation.


"Business Unit" means any subsidiary of the Company which has adopted the
Plan.  Business Units shall be listed on Exhibit A to the Plan.


A "Change in Control" of the Company or any Business Unit (an “Employing
Company”) occurs on the date on which any of the following events occur:  a
change in the ownership of the Employing Company;  a change in the effective
control of the Employing Company; and a change in the ownership of a substantial
portion of the assets of the Employing Company.


For purposes of this definition:


(i)  A change in the ownership of the Employing Company occurs on the date on
which any one person, or more than one person acting as a group, acquires
ownership of stock of the Employing Company that, together with stock held by
such person or group constitutes more than 50% of the total fair market value or
total voting power of the stock of the Employing Company.


(ii)  A change in the effective control of the Employing Company occurs on the
date on which either (A) a person, or more than one person acting as a group,
acquires ownership of stock of the Employing Company possessing 30% or more of
the total voting power of the stock of the Employing Company, taking into
account all such stock acquired during the 12-month period ending on the date of
the most recent acquisition, or (B) a majority of the members of the Employing
Company’s Board of Directors is replaced during any 12-month period by directors
whose appointment or election is not endorsed by a majority of the members of
such Board of Directors prior to the date of the appointment or election, but
only if no other corporation is a majority shareholder of the Employing Company.
 
 
2

--------------------------------------------------------------------------------

 


(iii)  A change in the ownership of a substantial portion of assets occurs on
the date on which any one person, or more than one person acting as a group,
other than a person or group of persons that is related to the Employing
Company, acquires assets from the Employing Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Employing Company immediately prior to such acquisition
or acquisitions, taking into account all such assets acquired during the
12-month period ending on the date of the most recent acquisition.


In determining whether a person or group has acquired a percentage of stock,
stock of the Company held pursuant to the terms of an employee benefit plan of
the Company or any subsidiary thereof in a suspense account or otherwise
unallocated to a participant’s account shall be disregarded to the extent that
expressing the applicable percentage as a fraction, such shares shall not be
included in the numerator, but such shares will be included in the denominator.


An event constitutes a Change in Control with respect to a Participant only if
the Participant performs services for the Employing Company that has experienced
the Change in Control, or the Participant’s relationship to the affected
Employing Company otherwise satisfies the requirements of Treasury Regulation
Section 1.409A-3(2)(i)(5)(ii).


The determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Code Section 409A.


"Code" shall mean the Internal Revenue Code of 1986, as amended.


“Committee” shall mean the Compensation and Executive Development Committee of
the Board (or such other committee as shall be designated by the Board), or its
delegate.


"Company" shall mean UIL Holdings Corporation, a Connecticut corporation.


"Company Discretionary Contribution" shall mean such discretionary
contributions, if any, credited by the Company to the Company Discretionary
Contribution Subaccount of a Participant for a Plan Year.  Such contribution may
differ from Participant to Participant both in amount (including no
contribution) and as a percentage of Compensation.


"Company Discretionary Contribution Subaccount" shall mean the bookkeeping
account maintained by the Company for each Participant that is credited with an
amount equal to (i) the Company Discretionary Contribution Amount, if any, paid
by the Company, and (ii) net earnings and losses attributable thereto.


"Company Matching Contribution" shall mean such matching contributions, if any,
made by the Company with respect to a Participant, in order to make up for the
loss of a matching contribution under an applicable qualified defined
contribution plan of the Company or one of its Affiliates resulting from the
Participant's Compensation Deferrals under this Plan.


 
3

--------------------------------------------------------------------------------

 
 
"Company Matching Contribution Subaccount" shall mean the bookkeeping account
maintained by the Company for each Participant that is credited with an amount
equal to (i) the Company Matching Contribution Amount, , if any, plus (ii) net
earnings and losses attributable thereto.


“Compensation” shall mean, in the case of all Eligible Employees, Base Salary,
increases in Base Salary received during the Plan Year, incentive awards,
deferrals of compensation in excess of the amount deductible under Section
162(m) of the Code, and any other compensation permitted by the Committee to be
deferred.


"Compensation Deferrals" shall mean the Compensation deferred by a Participant
pursuant to Section 3.1 of this Plan.


"Compensation Deferral Subaccount" shall mean the bookkeeping account maintained
by the Recordkeeper for each Participant that is credited with amounts equal to
(i) the portion of the Participant's Compensation that he or she elects to
defer, and (ii) net earnings and losses attributable thereto.


“Designated Individuals” shall mean those Eligible Employees and Eligible
Directors designated as eligible to defer Restricted Stock Awards and/or
Performance Shares Awards.


“Disability” or “Disabled” shall mean that the Participant is, by reason of any
medically-determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months, (i) unable to engage in any substantial gainful activity, or
(ii) receiving income replacement benefits for a period of not less than three
months under an accident and health plan covering employees of the Participant’s
employer.  The Committee shall determine whether a Participant is Disabled in
accordance with Code Section 409A and related regulations, provided, however,
that a Participant shall be deemed to be Disabled if determined to be totally
disabled by the Social Security Administration or if the Participant becomes
eligible for disability benefits under the Company’s long-term disability plan.


"Distributable Amount" shall mean the vested balance in the Participant's
Accounts subject to distribution in a given Plan Year.


"Dividend Equivalents" shall mean the amount of cash dividends or other cash
distributions paid by the Company on that number of shares equal to the number
of Stock Units credited to a Participant's Stock Unit Subaccount as of the
applicable record date for the dividend or other distribution, which amount
shall be credited in the form of additional Stock Units to the Participant's
Stock Unit Subaccount.


"Effective Date" of this amended and restated Plan document means January 1,
2013.  The original effective date of the Plan was February 1, 2003.


“Election Period” shall mean the time period provided to elect to defer
Compensation under the Plan, as provided in Section 3.1.


“Eligible Director” shall mean each non-Employee Director of the Company who is
eligible to participate in the Plan, as determined in Section 2.1.


"Eligible Employee" shall mean each Employee of the Company or a participating
Business Unit who is eligible to participate in the Plan, as determined in
Section 2.1.
 
 
4

--------------------------------------------------------------------------------

 


"Eligible Person" shall mean each Eligible Employee or Eligible Director of the
Company or a participating Business Unit, to the extent that such individual is
eligible to participate in the Plan, as determined in Section 2.1.


"Employer" shall mean the Company and its Affiliates.


"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended.


"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.


"Fund" or "Funds" shall mean one or more of the investment funds selected by the
Committee pursuant to Section 3.2.


"Hardship Distribution" shall mean a distribution made on account of an
Unforeseeable Emergency as defined for purposes of Code Section 409A, including
Treasury Regulation Section 1.409A-3(i)(3).  Generally, this means a severe
financial hardship of the Participant resulting from a sudden and unexpected
illness or accident of the Participant or of his or her spouse, beneficiary or
dependent, loss of a Participant's property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.


"Investment Rate" shall mean, for each Fund, an amount equal to the closing
price of such Fund during each business day, recorded for internal reporting to
the Company on a monthly basis and reported to Participants on a calendar
quarterly basis.  Notwithstanding the foregoing, on and after January 1, 2009,
the Investment Rate for the Company Stock Fund shall be determined based on the
average of the high and low price of the Stock for the given date.


“Non-Grandfathered Amount” means any amount deferred under the Plan which is not
a Grandfathered Amount.  A “Grandfathered Amount” means the vested Account
Balances of Plan Participants determined as of December 31, 2004, together with
actual or notional earnings thereon accruing after December 31,
2004.  Non-Grandfathered Amounts shall be subject to the requirements of Code
Section 409A and the terms of this Plan document.  Grandfathered Amounts shall
be subject to the terms of the Plan document entitled “UIL Holdings Corporation
Deferred Compensation Plan Grandfathered Benefit Provisions.”


"Participant" shall mean any Eligible Person who becomes a Participant in this
Plan in accordance with Article II.


"Payment Date" shall mean the date for payment of Distributable Amounts, as
provided in Article VI.


“Performance Share Award” or “Performance Share” shall mean a long-term
incentive performance share award which, if deferred under this Plan, is
credited in Stock Units when such Performance Share is vested at the end of the
performance period, and which is settled in shares of Company Stock that may be
drawn from this Plan, the UIL Holdings Corporation 2008 Stock and Incentive
Compensation Plan or any other stock plan of the Company which allows for awards
to be deferred pursuant to the terms of this Plan, to the extent permitted under
the terms of said plans.


"Plan" shall mean the UIL Holdings Corporation Deferred Compensation Plan.  The
terms of the Plan are reflected in this document entitled “UIL Holdings
Corporation Deferred Compensation Plan – Non-Grandfathered Benefit Provisions”
and the document entitled “UIL Holdings Corporation Deferred Compensation Plan –
Grandfathered Benefit Provisions.”
 
 
5

--------------------------------------------------------------------------------

 


"Plan Year" shall mean January 1 to December 31 of each year.


“Recordkeeper” shall mean the administrator appointed by the Committee from time
to time.


"Restricted Stock" shall mean shares of Stock issued under the Restricted Stock
feature of the UIL Holdings Corporation 2008 Amended and Restated Stock Plan,
the UIL Holdings Corporation 2008 Stock and Incentive Compensation Plan or any
other stock plan of the Company, which shares are subject to forfeiture based on
non-compliance with certain enumerated criteria.


“Restricted Stock Award” shall mean any award of Restricted Stock which, if
deferred under this Plan, shall be credited as Restricted Stock Units, and which
is settled in shares of Company Stock that may be drawn from this Plan, the UIL
Holdings Corporation 2008 Stock and Incentive Compensation Plan or any other
stock plan of the Company which allows for awards to be deferred pursuant to the
terms of this Plan, to the extent permitted under the terms of said plans.


"Retirement" shall mean termination of service after the Participant has
satisfied the age and service requirements for early retirement under the terms
of The United Illuminating Company Pension Plan.


"Scheduled In-Service Withdrawal Date" shall mean February of the year elected
by the Participant to withdraw, or begin to withdraw, balances attributable to
amounts deferred in a given Plan Year, and earnings and losses attributable
thereto.  A Participant’s Scheduled In-Service Withdrawal Date in a given Plan
Year may be no earlier than three years from the last day of the Plan Year for
which Compensation Deferrals, deferrals of Restricted Stock, deferrals of
Performance Shares, and contributions of Company Discretionary and Matching
Contribution Amounts, are made; expressly provided, however, that in the case of
the deferrals of Restricted Stock, Performance Shares, and any other
Compensation subject to a vesting schedule, the three year period shall be
deemed to begin running from the date on which such Restricted Stock,
Performance Shares or Compensation would otherwise vest.


“Separation from Service” shall mean a Separation from Service within the
meaning of Code Section 409A and related regulations.  The Committee will
determine, in accordance with Code Section 409A, whether a Separation from
Service has occurred.


(i)  An Employee incurs a Separation from Service upon termination of employment
with the Employer.  Except in the case of an Employee on a bona fide leave of
absence as provided below, an Employee is deemed to have incurred a Separation
from Service if the Employer and the Employee reasonably anticipated that the
level of services to be performed by the Employee after a date certain would be
reduced to 20% or less of the average services rendered by the Employee during
the immediately preceding 36-month period (or the total period of employment, if
less than 36 months), disregarding periods during which the Employee was on a
bona fide leave of absence.


(ii)  An Employee who is absent from work due to military leave, sick leave, or
other bona fide leave of absence shall incur a Separation from Service on the
first date immediately following the later of the six-month anniversary of the
commencement of the leave or the expiration of the Employee’s right, if any, to
reemployment under statute or contract.
 
 
6

--------------------------------------------------------------------------------

 


(iii)  For purposes of determining whether a Separation from Service has
occurred, the Employer means the Employer as defined above, except that for
purposes of determining whether another organization is an Affiliate of the
Company, common ownership of at least 50% shall be determinative.


(iv)  Generally, a Director incurs a Separation from Service upon termination of
service as a Director of the Company.


(v)  The Committee specifically reserves the right to determine whether a sale
or other disposition of substantial assets to an unrelated party constitutes a
Separation from Service with respect to a Participant providing services to the
seller immediately prior to the transaction and providing services to the buyer
after the transaction.  Such determination shall be made in accordance with the
requirements of Code Section 409A.


“Specified Employee” means a Specified Employee as defined for purposes of Code
Section 409A and related regulations.  Specified Employee means an Employee who,
as of the date of his or her Separation from Service, is a “key employee” of the
Company or any Affiliate, any stock of which is actively traded on an
established securities market or otherwise.  An Employee is a key employee if he
or she meets the requirements of Code Section 416(i)(1)(A)(i), (ii), or (iii)
(applied in accordance with applicable regulations thereunder and without regard
to Code Section 416(i)(5)) at any time during the 12-month period ending on the
Specified Employee Identification Date.  Such Employee shall be treated as a key
employee for the entire 12-month period beginning on the Specified Employee
Effective Date.  In the event of corporate transactions described in Treasury
Regulation Section 1.409A-1(i)(6), the identification of Specified Employees
shall be determined in accordance with the default rules described therein,
unless the Committee elects to utilize the available alternative methodology
through designations made within the timeframes specified therein.  For purposes
of this definition, Specified Employee Effective Date means the first day of the
fourth month following the Specified Employee Identification Date, or such
earlier date as is selected by the Committee; and Specified Employee
Identification Date means December 31, unless the Committee has elected a
different date through action that is legally binding with respect to all
nonqualified deferred compensation plans maintained by the Company.


"Stock" shall mean common stock of UIL Holdings Corporation, or any successor to
UIL Holdings Corporation.


"Stock Fund" or "Company Stock Fund" shall mean the deemed, unitized, investment
Fund established to record (i) Participants' deemed investments in Stock Units,
(ii) Designated Individuals' deferrals of Restricted Stock in Stock Units, (iii)
Company Matching Contributions invested in Stock Units, (iv) Stock Units
credited to Participants’ Accounts upon the vesting of deferred Performance
Shares, and (v) Dividend Equivalents deemed reinvested in Stock Units.  The
Company has reserved 83,333 (post-split) shares of Company Stock for deemed
investment in this Plan.  Such Stock Units shall be settled in Shares of Company
Stock that may be drawn from this Plan, the UIL Holdings Corporation 2008 Stock
and Incentive Compensation Plan or any other stock plan of the Company which
allows for awards to be deferred pursuant to the terms of this Plan, to the
extent permitted under the terms of said plans.


“Stock Unit” shall mean a unit of value, equivalent to the value of a share of
Stock, or Restricted Stock, or a Performance Share, established by the Committee
as a means of measuring value of the Stock-related portion of an Account under
the Plan.


“Stock Unit Subaccount” shall mean the bookkeeping account maintained by the
Committee on behalf of each Participant who is credited with Stock Units and, as
applicable, Dividend Equivalents, resulting from Compensation Deferrals, Company
Matching Contributions deemed invested in Stock Units, deferred Restricted Stock
Units and deferred Performance Shares.
 
 
7

--------------------------------------------------------------------------------

 


“Unforeseeable Emergency” shall mean the circumstances under which a Hardship
Distribution may be made.



ARTICLE II
PARTICIPATION


2.1           Determination of Eligible Persons.


All officers of the Company and its Business Units who have been selected by the
Committee shall be eligible to participate in this Plan.  Any other key
management or highly compensated Employee from time to time designated by the
Committee to be eligible to participate shall also be considered an Eligible
Employee under the Plan.


Non-Employee Directors of the Company and its Participating Business Units shall
be eligible to participate in that portion of the Plan permitting deferral of
Restricted Stock and Performance Shares.  Such Directors shall be eligible to
participate prospectively in that portion of the Plan permitting elective
deferrals of Compensation and other features of the Plan, to the extent that
they are made applicable to Directors through subsequent Plan amendment.  A
Director shall be deemed an Eligible Person with respect to elective deferrals
of Compensation (including fees and retainers) and other features of the Plan at
such time as such provisions are made applicable to the Directors.


Notwithstanding the foregoing, this portion of the Plan applies only to Eligible
Employees and Directors who are Eligible Persons on or after January 1, 2005,
and only Non-Grandfathered Amounts shall be subject to the terms of this Plan
document.  In addition, this amended and restated Plan document is effective on
and after January 1, 2013.


2.2           Enrollment; Duration of Participation.


An Eligible Person shall become a Participant in the Plan by filing a Deferral
Election in accordance with Section 3.1 during an Election Period, in accordance
with such procedures as may be established from time to time by the
Committee.  An individual who, at any time, ceases to be an Eligible Person as
determined in the discretion of the Committee shall not be permitted to enter
into future Deferral Elections, and no such Deferral Elections will be allowed
until such time as the individual again becomes an Eligible Person; expressly
provided, however, that nothing herein shall prohibit the Company from giving
effect to any previously filed Deferral Election that was timely made.  An
individual shall remain a Participant in the Plan with respect to amounts
already deferred that have not yet been distributed or forfeited.


2.3           Transfers to Non-Participating Related Companies.


An Eligible Employee who becomes employed by an Affiliate which is not a
participating Business Unit, shall no longer be eligible to make any future
deferral elections under the Plan.  However, such individual shall remain a
participant in the Plan with respect to amounts already deferred and deferral
elections that became irrevocable prior to the date of transfer.
 
 
8

--------------------------------------------------------------------------------

 


2.4           Amendment of Eligibility Criteria.


The Committee may change the criteria for eligibility on a prospective basis.



ARTICLE III
DEFERRAL ELECTIONS


3.1           Elections to Defer Compensation.


(a)  Election to Defer.  Subject to the provisions of Article II and this
Article III, each Eligible Employee may elect to defer Compensation earned for
services after the Election Period ends, by filing an election with the
Recordkeeper (a "Deferral Election") that conforms to the requirements of this
Section 3.1 either via the internet or mail, on a form provided by the
Recordkeeper, by no later than the last day of the Election Period.  Except as
expressly provided in (b), (c) or (d) below, an Eligible Person may elect to
defer Compensation by an election filed by December 20th (or such later date as
determined by the Committee, but in no event later than December 31st) of the
year preceding the year in which the services are to be performed and the
Compensation earned.  Deferral elections shall become irrevocable as of the last
day of the Election Period and shall remain irrevocable for any subsequent Plan
Year to which such Deferral Election relates, except as otherwise expressly
provided in the Plan.  Except as otherwise determined by the Committee, Deferral
Elections will continue in effect from Plan Year to Plan Year, unless decreased,
increased, or terminated during an Election Period with respect to a subsequent
Plan Year.


(b)  First Year of Eligibility.  If permitted by the Committee, an Eligible
Person shall have a 30 day Election Period beginning as of the date the Eligible
Person becomes eligible to participate in the Plan in which to file an initial
Deferral Election, provided that the Eligible Person has not participated in any
other account balance nonqualified deferred compensation plan maintained by the
Company.  Any such Deferral Election shall only be effective with respect to
Compensation earned for services to be rendered after the Deferral Election is
made.  The amount of annual incentive Compensation that is subject to a first
year Deferral Election must be pro-rated in accordance with Treasury Regulation
Section 1.409A-2(a)(7)(i).


                        (c)  Deferral of Performance Share Awards.  If permitted
by the Committee, the Election Period with respect to the deferral by a
Designated Individual of some portion or all of a Performance Share Award shall
be any period designated by the Committee, which ends no later than 6 months
prior to the end of the performance period related to such Performance Share
Award (12 months in the case of Deferral Elections filed prior to January 1,
2007), provided that in no event may an election to defer Performance Shares be
made (i) if the performance period is not at least 12 consecutive months in
duration, or (ii) after such compensation has become both substantially certain
to be paid and readily ascertainable (both as defined in Treasury Regulation
Section 1.409A-2(a)(8)).  In addition, the Designated Individual must have
provided services continuously from the later of the beginning of the
performance period or the date the performance criteria are established, through
the date that the Deferral Election is filed.  All deferrals of Performance
Shares shall be credited as, and invested only in, Stock Units, without voting
rights or any property right.
 
                        (d)  Deferral of Restricted Stock Units.  The Election
Period with respect to deferral by a Designated Individual of some portion or
all of a Restricted Stock Unit Award shall end on December 20th (or such later
date as determined by the Committee, but in no event later than December 31st)
of the year prior to the year in which such Award is granted, and which shall be
deemed effective contemporaneously with the granting of such Award with respect
to any Restricted Stock Unit vesting at least one year after such
Election.  Notwithstanding the foregoing, with respect to deferrals of
Restricted Stock Unit Awards made in 2006 and later, if permitted by the
Committee the Election Period with respect to the deferral by a Designated
Individual of some portion or all of a Restricted Stock Unit Award shall be a
date that ends no later than the thirtieth day following the date of the grant,
provided that the Deferral Election is made at least 12 months in advance of the
earliest vesting date applicable to such award and subject to such other
requirements as set forth in Treasury Regulations Section
1.409A-2(a)(5).  Notwithstanding anything to the contrary, any deferral of
Restricted Stock shall be deemed to be a rejection of the Restricted Stock Award
and a simultaneous award of Restricted Stock Units, all effective as of the date
of such Award.  All deferrals of Restricted Stock Units shall be credited as,
and invested only in, Stock Units, without voting rights or any property right.
 
 
9

--------------------------------------------------------------------------------

 
 
(e)  Deferral Amounts.  Subject to the provisions of this Section 3.1 with
respect to each Plan Year, an Eligible Employee may defer, in either whole
percentages or a flat dollar amount, up to 85% of annual Base Salary and up to
100% of increases in Base Salary that become effective during the year following
the year in which the Deferral Election is made; and up to 100% of incentive
awards (including Performance Share Awards and Restricted Stock Unit
Awards).  Notwithstanding the foregoing, the total amount deferred shall be
limited, as necessary, to satisfy income tax and Social Security Tax (including
Medicare) withholding obligations, and employee benefit plan withholding
requirements as determined in the sole and absolute discretion of the
Committee.  The minimum contribution that must be made in any Plan Year by an
Eligible Employee shall not be less than $5,000, which may be satisfied from any
deferral source (e.g., Base Salary, annual incentive, etc.).


3.2           Deemed Investment Elections.


(a)  With Respect to Compensation Deferrals.  Except as otherwise provided in
this Section 3.2, at the time of making a Deferral Election, the Participant
shall designate, on a form provided by the Recordkeeper, or, if allowed by the
Committee, via voice response, internet or other technology, the types of
investment Funds (selected and made available by the Committee), in which the
Participant's Compensation Deferral Subaccount will be deemed to be invested for
purposes of determining the amount of net earnings or losses to be credited to
that Subaccount.  In making the designation pursuant to this Section 3.2, the
Participant may specify that all, or any portion, of his or her Compensation
Deferral Subaccount be deemed to be invested, in whole percentage increments, in
one or more of the types of investment Funds provided under the Plan, as
communicated from time to time by the Committee.


A Participant may change the designation made under this Section 3.2 by filing
an election, on a form provided by the Recordkeeper, or, if allowed by the
Committee, via voice response, Internet or other technology on any business day;
provided, however, that a Participant who has elected to have some portion of
his Compensation Deferrals deemed invested in the Company Stock Fund may not
transfer out of such investment with respect to such Compensation Deferral
amount.  A Participant may elect to have each Plan Year of Compensation
Deferrals hypothetically invested in investment allocations different or
distinct from his or her prior elections.


A Participant's Compensation Deferral will be deemed invested in the Money
Market investment Fund (i) if a Participant fails to make a deemed investment
election under this Section 3.2, or (ii) pending the establishment of a full
array of deemed investment options by the Committee, or (iii) pending the
effective date of the deemed investment in the Company Stock Fund as provided in
Section 3.2(e).
 
(b)  With Respect to Deferrals of Restricted Stock Awards and Performance Share
Awards.  As of the date Restricted Stock would be payable to the Participant in
the absence of a Deferral Election made pursuant to Section 3.1,, a
Participant’s Stock Unit Subaccount shall be credited with the number of Stock
Units that would be payable to the Participant in settlement of the Restricted
Stock absent such Deferral Election.  As of the date that Performance Shares
would be payable to the Participant in the absence of a Deferral Election made
pursuant to Section 3.1, the Participant’s Stock Unit Subaccount shall be
credited with a number of Stock Units equivalent in value to the number of
Shares that would be payable to the Participant in settlement of the Performance
Share Award absent such Deferral Election.
 
 
10

--------------------------------------------------------------------------------

 
 
(c)  With Respect to Company Contribution Subaccounts.  Contributions to a
Participant’s Company Discretionary Contributions Subaccount, if any, shall be
deemed invested, and valued, in the same manner and proportion as the
Participant's Compensation Deferral Subaccount under the Plan, unless otherwise
determined by the Company.  Contributions to a Participant's Company Matching
Contribution Subaccount, if any, shall be deemed invested in the Company Stock
Fund.  Notwithstanding the foregoing, on and after January 1, 2009, for all
purposes under the Plan, Stock Units and the Company Stock Fund shall be valued
based on the average of the high and low price of the Company Stock for the
business day on which a given transaction or investment is deemed made.


(d)  Deemed Investments Will Be Valued Daily.  Except as otherwise provided in
Subsection 3.2(e) with respect to deemed investments in the Company Stock Fund,
a deemed investment direction, or change in deemed investment direction, shall
be processed based on the closing values for the date received, if such
direction is received by the Recordkeeper by the designated time (currently, 4
p.m. Eastern Time).  Otherwise, such direction shall be processed based on the
closing values of the particular investment Funds on the next business day on
which the markets are open.  The net gain or loss of each deemed investment Fund
(the "Investment Rate") shall be recorded monthly, and reported quarterly as
provided in (g), below.  Except as provided in Section 6.4, below, a
Participant’s Account shall be credited with earnings (and losses) until all
amounts credited to such Account have been distributed or forfeited.


(e)  Company Stock Fund.  Except as provided in Subsection 3.2(b), above, a
deemed investment in the Company Stock Fund shall be deemed to be a direction to
invest in the Money Market Investment Fund pending the end of the quarter, and
shall be credited with the rate of return of such deemed investment in the Money
Market Investment Fund, with the direction to invest in the Company Stock Fund
to be effective as of the third business day following the end of the quarter in
which such direction is received, based on the closing price of the Company
Stock Fund as of the end of the business day on which such investment is deemed
acquired.  Except as provided in Subsection 3.2(b), above, deemed purchases in
the Company Stock Fund shall be made on a non-calendar quarter basis, beginning
with the third business day following the non-calendar quarter ending with the
month of February, and continuing quarterly thereafter.  Once the investment in
the Company Stock Fund is effective, a Participant may not re-direct such
investment back into other deemed investment Funds available under the Plan.


(f)  Committee Discretion Concerning Deemed Investment Designations.  Although
the Participant may designate deemed investments for his Compensation Deferrals,
the Committee shall not be bound by such designation.  The Committee shall have
no obligation to actually make any hypothetical investment, but may do so if it
chooses.  If a hypothetical investment is actually made by the Committee,  then
for the period the investment is held, the timing of actual investment changes
and the actual value of investments, less actual costs, fees and expenses
incurred, shall be used to measure investment return of the deemed investment
under this Plan.  The Committee shall select from time to time, in its sole and
absolute discretion, investment funds and shall communicate the same to the
Recordkeeper.
 
 
11

--------------------------------------------------------------------------------

 


(g)  Quarterly Reports.  The Investment Rate of each such deemed investment fund
shall be used to determine the amount of earnings or losses to be credited to
all of Participants' Subaccounts under Article IV, and shall be reported on a
calendar quarterly basis to Participants.


(h)  Administration and Costs.  The Committee in its discretion shall establish
reasonable and uniform rules applicable to all Participants for hypothetical
investments under the Plan, which rules shall include, but not be limited to,
rules governing the frequency of permitted changes in hypothetical investments
and the effective date of such changes.  All direct costs, management fees and
other expenses that would have been incurred if a hypothetical investment or
change in investment had actually been made shall be charged against a
Participant's Account, unless otherwise determined by the Committee.


3.3           Elections as to Form and Timing of Payment.


(a)  At the same time that the Participant makes the Deferral Elections
described in Section 3.1, the Participant shall elect, on a form provided by the
Recordkeeper:


(i)  to receive his or her Compensation Deferral Account, deferred Restricted
Stock Account, deferred Performance Share Account, and any Company Contributions
made with respect to such Plan Year either (A) commencing upon his or her
Separation from Service (due to Retirement, death, Disability, or voluntary or
involuntary termination) or (B) at a specified future date while the Participant
remains employed (a “Scheduled In-Service Withdrawal Date”), and


(ii)  the payment method in which such amounts (and hypothetical net earnings
thereon) shall be distributed from among the forms of benefit payment available
under Section 6.2.


In determining the Scheduled In-Service Withdrawal Date, the Participant and the
Recordkeeper shall take into account the fact that, with respect to Restricted
Stock and Performance Share Awards, the Scheduled In-Service Withdrawal Date
shall be measured from the date on which such Awards would otherwise vest.


(b)  The Participant may, but is not required to, elect to subject each Plan
Year's Compensation Deferrals and earnings thereon to a separate distribution
schedule.


(c)  Except as otherwise provided by the Committee, each election as to the
timing and form of payment shall carry forward from year to year, unless
modified by the Participant by means of filing a subsequent election in
accordance with Section 3.3(d).  Elections as to time and form of payment are
irrevocable as of the end of the related Deferral Election Period (as provided
in Section 3.1) except as provided in Section 3.3(d).  Timing and form of
payment elections applicable to Company contributions shall become irrevocable
in accordance with the timing rules applicable to Compensation Deferral
Elections (as provided in Section 3.1(a)).  To the extent that a Participant
does not file an election as to form and timing of payment with respect to
Compensation Deferrals, Deferrals of Restricted Stock, Deferrals of Performance
Shares, and Company Contributions for a Plan Year, the deemed distribution
election automatically shall be a lump sum paid upon the Participant’s
Separation from Service.


(d)  Subsequent Elections as to Timing and Form of Payment.  A Participant may
change an election as to the timing or form of payment of Non-Grandfathered
Amounts in the Participant’s Account by filing a subsequent written distribution
election, provided, however, that with respect to such Non-Grandfathered
Amounts:


(i)  such subsequent election is consistent with one of the forms of benefit
payment provided in Section 6.2 (i.e., a permitted installment form or a lump
sum);
 
 
12

--------------------------------------------------------------------------------

 


(ii)  such subsequent election does not take effect until at least 12 months
after the date on which the subsequent election is made;


(iii)  in the case of an election relating to a payment other than on account of
death, Disability or the occurrence of an Unforeseeable Emergency, the first
payment with respect to which such election is made is deferred for a period of
not fewer than five (5) years from the date that payment would otherwise have
been made or commenced; and


(iv)  with respect to any election relating to a distribution to be made (or to
commence) as of a specified time or fixed schedule (as defined in Code Section
409(a)(2)(A))(iv)), the subsequent election is made not fewer than 12 months
prior to the date of the first scheduled payment.


No change of election shall permit the acceleration or delay of the time or
schedule of any payment under the Plan, except as may be provided by regulation
or other guidance issued pursuant to Code Section 409A(a)(3) (including, without
limitation, Treasury Regulation Section 1.409A-3(j)(4)).


3.4           Code Section 409A Transition Provisions.


(a)  Grandfathering Pre-2005 Accruals; Time and Form of Payment.  The vested
Account Balances of Plan Participants determined as of December 31, 2004,
together with actual or notional earnings thereon accruing after December 31,
2004 (the “Grandfathered Amount”) shall be subject to the provisions of the Plan
and tax law in effect immediately prior to the enactment of Section 409A of the
Internal Revenue Code (i.e., as of October 3, 2004), including without
limitation requirements as to election of the timing and form of payment;
expressly provided, however that the Grandfathered Amounts shall be so
grandfathered only to the extent that the Plan terms governing such Amounts are
not materially modified after October 3, 2004.  Grandfathered Amounts shall be
subject to the terms of the Plan document entitled “UIL Holdings Corporation
Deferred Compensation Plan Grandfathered Benefit Provisions,” and not this Plan
document.


(b)  Non-Grandfathered Amounts.  That portion of a Participant’s Account Balance
attributable to Deferral Elections and/or Company contributions made with
respect to the 2005 Plan Year and thereafter, and amounts subject to earlier
Deferral Elections that did not vest prior to January 1, 2005, together with
actual or notional earnings thereon, are a Participant’s Non-Grandfathered
Amounts.  Non-Grandfathered Amounts are subject to the provisions of Code
Section 409A and guidance issued thereunder, and the terms of this Plan
document.  Non-Grandfathered Amounts shall be subject to the terms of the
applicable Plan document entitled “UIL Holdings Corporation Deferred
Compensation Plan Non-Grandfathered Benefit Provisions.”


ARTICLE IV
COMPENSATION DEFERRAL AND COMPANY CONTRIBUTION ACCOUNTS


4.1           Compensation Deferral Subaccount.


The Recordkeeper shall establish and maintain a Compensation Deferral Subaccount
for each Participant under the Plan.  Each Participant's Compensation Deferral
Subaccount shall be further divided into separate Subaccounts ("Investment Fund
Subaccounts"), each of which corresponds to an investment Fund elected by the
Participant pursuant to Section 3.2.  A Participant's Compensation Deferral
Subaccount shall be credited as follows:
 
 
13

--------------------------------------------------------------------------------

 


(a)  As soon as administratively feasible, and in no event later than ten (10)
days, after amounts are withheld and/or deferred from a Participant's
Compensation, the Committee shall credit the Investment Fund Subaccounts of the
Participant's Compensation Deferral Subaccount with an amount equal to
Compensation deferred by the Participant in accordance with the Participant's
election under Section 3.1.


(b)  Each business day, each Investment Fund Subaccount of a Participant's
Compensation Deferral Subaccount shall be credited with earnings or losses in an
amount equal to that determined by multiplying the balance credited to such
investment Fund Subaccount as of the prior day plus contributions credited that
day to the Investment Fund Subaccount by the Investment Rate for the
corresponding deemed Fund selected by the Participant.


4.2           Company Discretionary Contribution Subaccount.


With approval of the Board, the Company or any Business Unit may from time to
time make Discretionary Contributions to the Accounts of Participants or
selected Participants, and, if it so decides, may impose a vesting schedule on
such Contributions.  In the event that the Company or any Business Unit
determines to make such a contribution, the Recordkeeper shall establish and
maintain a Company Discretionary Contribution Subaccount for each Participant
under the Plan.  Each Participant's Company Discretionary Contribution
Subaccount shall be further divided into separate Subaccounts, each of which
corresponds to a Fund elected by the Participant pursuant to Section 3.2.  A
Participant's Company Discretionary Contribution Subaccount shall be credited as
follows:


(a)  The Recordkeeper shall credit the Investment Fund Subaccounts of the
Participant's Company Discretionary Contribution Subaccount with an amount equal
to the Company Discretionary Contribution Amount, if any, applicable to that
Participant, within ten (10) business days after such amount is deemed
contributed; and


(b)  Such Subaccount shall be deemed invested, and valued, in the same manner
and proportion as the Participant's other Account balances under the Plan,
unless otherwise determined by the Company.


4.3           Company Matching Contribution Subaccount.


(a)  In the event that the Committee determines that a Participant is unable
with respect to a calendar year to receive the maximum matching allocation in an
applicable qualified defined contribution plan of the Company or one of its
Affiliates due to the Compensation Deferrals made by the Participant to this
Plan, the Company shall make a supplemental Company Matching Contribution in the
amount of such shortfall to this Plan as soon as administratively feasible
following the end of such calendar year.


(b)  In such case, the Recordkeeper shall establish and maintain a Company
Matching Contribution Subaccount for such Participant.  Each such Participant's
Company Matching Contribution Subaccount shall be deemed invested in the Company
Stock Fund, at the end of the quarter in which such contribution is allocated to
the Participant's Company Matching Contribution Subaccount, with such
contribution deemed invested in the Money Market Fund pending the end of such
quarter.
 
 
14

--------------------------------------------------------------------------------

 


4.4           Deferred Restricted Stock Account.


(a)  The Recordkeeper shall maintain a Restricted Stock Unit Subaccount for each
Designated Individual to record the number of Restricted Stock Units to be
credited to such Designated Individual as of the date that such Stock Units
vest.  The Recordkeeper shall also maintain records of Deferral Elections
relating to Restricted Stock Units that have not yet vested.


(b)  The number of Restricted Stock Units to be credited shall be equivalent in
value to the number of shares of Restricted Stock when vesting restrictions (and
any other applicable conditions) have been satisfied.


(c)  The Designated Individual's Restricted Stock Unit Subaccount shall be
credited with Dividend Equivalents.


(d)  Until such time as such Subaccounts are actually paid in Stock to the
Designated Individual, the Designated Individual shall have no voting rights
associated with such Subaccounts.


4.5           Deferred Performance Share Account.


(a)  The Recordkeeper shall maintain a Stock Unit Subaccount for each Designated
Individual to record the number of Stock Units to be credited to such Designated
Individual as of the date that any Performance Shares would otherwise be payable
to the Participant upon vesting thereof in the absence of a deferral election
made pursuant to Section 3.1.


(b)  The number of Stock Units to be credited shall be equivalent in value to
the number of shares of Stock that would have been payable to the Participant in
settlement of the Performance Share Award absent his deferral election.


(c)  The Designated Individual’s Performance Share Subaccount shall not be
credited with Dividend Equivalents; expressly provided however, that with
respect to Stock Units credited to a Participant’s account in respect of
Performance Shares that vest on or after December 31, 2006, such Stock Units
shall be credited with Dividend Equivalents from, and after, the date of vesting
of such Performance Shares.


(d)  Until such time as such Performance Share Subaccounts are actually paid in
Stock to the Designated Individual, the Designated Individual shall have no
voting rights associated with such Performance Share Subaccounts.



ARTICLE V
VESTING


5.1           Vesting.


A Participant shall be 100% vested in his or her Compensation Deferral Account
and Company Matching Contribution Subaccount.  A Participant shall be vested in
accordance with any schedule that the Committee may establish with respect to
his or her Company Discretionary Contribution Account, if any.  A Participant
shall vest in his or her Restricted Stock Unit Account and Performance Share
Unit Account in accordance with the terms of the applicable awards.
 
 
15

--------------------------------------------------------------------------------

 


5.2           Vesting Upon Death/Change in Control.


Upon death of a Participant, or in the event of a Change in Control, the
Participant shall be 100% vested in  any Company Discretionary Contribution
Subaccount.



ARTICLE VI
DISTRIBUTIONS


6.1           Manner of Payment—Cash vs. Stock.


Distributions shall be made in cash, except to the extent that a Participant’s
Subaccounts are deemed invested in the Company Stock Fund.  Distributions of
Company Stock Fund Subaccounts shall be paid in shares of Company Stock, except
to the extent that the Committee determines some portion of such Subaccount must
be paid in cash due to limitations contained in the UIL Holdings Corporation
2008 Stock and Incentive Compensation Plan (or any other stock plan of the
Company which allows for awards to be deferred pursuant to the terms of this
Plan).  All fractional shares in a Company Stock Fund Subaccount shall be paid
in cash.


6.2           Distribution of Accounts.


Distribution of Non-Grandfathered Amounts shall be made only in the event of a
Participant’s Separation from Service (including on account of Retirement, death
or Disability), or on account of a Scheduled In-Service Withdrawal
Date.  Benefits will be paid (or commence to be paid) as of the Participant’s
Payment Date.


(a)  Distribution Due to Separation from Service.


(1)  De Minimis Account Balances.  Subject to Section 6.2(a)(6), in the case of
a Participant who has a Separation from Service (other than on account of death)
and who has a total Account balance of $10,000 or less, the Amount shall be paid
to the Participant in a lump sum distribution within 60 days of the
Participant’s Separation from Service Date, provided that in no event shall the
Participant have a right to designate the date or taxable year of the payment.


(2)  Distribution of Accounts over $10,000.  Subject to Section 6.2(a)(6), in
the case of a Participant who has a Separation from Service (other than on
account of death) and who has a total Account balance of more than $10,000, the
Distributable Amount shall be paid to the Participant in a single lump sum
distribution as of the first day of the first calendar quarter following the
calendar quarter in which the Participant has a Separation from Service, unless
the Participant has made a timely election, in accordance with the provisions of
Section 3.3, to receive payments in one of the optional installment forms set
forth in Section 6.2(a)(3).


(3)  Election of Payment Form.  In accordance with Section 3.3, a Participant
may elect to have Distributable Amounts distributed either in a single lump sum
or in one of the following installment forms.  The installment forms that are
available are:


(i)  annual installments over five (5) years, beginning on the Participant’s
Payment Date;


(ii)  annual installments over ten (10) years, beginning on the Participant’s
Payment Date;
 
 
16

--------------------------------------------------------------------------------

 


(iii)  annual installments over fifteen (15) years, beginning on the
Participant’s Payment Date.


Notwithstanding the foregoing, in the event a Participant has a Separation from
Service (other than on account of death) within 24 months after a Change in
Control, the Distributable Amount shall be paid to the Participant in a single
lump sum distribution as of the first day of the first calendar quarter
following the calendar quarter in which the Participant’s Separation from
Service occurs, subject to Section 6.2(a)(6).


(4)  Commencement of Distributions.  Except with respect to de minimis Account
balances, as provided in Section 6.2(a)(1) and subject to Section 6.2(a)(6), all
installment payments and lump sum distributions shall commence to be paid, or be
paid on the first day of the first calendar quarter following the calendar
quarter in which the Participant Separates from Service.


(5)  Modification of Election of Form of Payment.  A Participant may change his
or her election as to the timing and payment of Non-Grandfathered Amounts only
in accordance with the provisions of Section 3.3(d) on subsequent elections and
Section 3.4.


(6)  Delay in Distribution for Specified Employees.  Notwithstanding the
foregoing, at any time the Company is publicly traded on an established
securities market (as defined for purposes of Code Section 409A) and a
distribution is to be made to a Specified Employee (as defined for purposes of
Code Section 409A(a)(2)(B)(i)) on account of a Separation from Service, other
than on account of death, no distribution shall be made to the Specified
Employee before the date which is six months after the date of the Specified
Employee’s Separation from Service or, if earlier, the date of death of the
Specified Employee (the “Distribution Restriction Period”), and the Specified
Employee’s Payment Date shall be the first day of the first calendar quarter
beginning on or after the end of the Distribution Restriction Period.


(b)  Distribution With a Scheduled In-Service Withdrawal Date.


(1)  In the case of a Participant who has elected a Scheduled In-Service
Withdrawal, such Participant shall receive his or her Distributable Amount as
scheduled, but only with respect to those deferrals of Compensation, deferrals
of Restricted Stock, deferral of Performance Shares, any vested Company
Discretionary Contribution Amounts, Company Matching Contribution Amounts and
earnings or losses attributable thereto, as shall have been elected by the
Participant to be subject to the Scheduled In-Service Withdrawal Date (as
defined in Section 1.1, above).


(2)  A Participant’s Scheduled In-Service Withdrawal Date in a given Plan Year
may be no earlier than three (3) years from the last day of the Plan Year for
which the deferrals of Compensation are deemed effective, provided, however that
in the case of Restricted Stock Awards and Performance Share Awards, the
Scheduled In-Service Withdrawal Date shall be measured from the date that such
awards vest.  A Participant may elect either a lump sum, or annual installments
over a period ranging from two (2) years, up to and including five (5) years
from the Scheduled In-Service Withdrawal Date.


(3)  A Participant may elect to extend the Scheduled In-Service Withdrawal Date
for any Plan Year, provided such election otherwise complies with the
requirements of Section 3.3(d) on “subsequent elections.”  The Participant may
modify any Scheduled In-Service Withdrawal Date in the manner set forth above,
no more than two (2) times.
 
 
17

--------------------------------------------------------------------------------

 


(4)  The first annual installment subject to a Scheduled In-Service Withdrawal
Date shall commence to be paid in February of the Plan Year in which the
Scheduled In-Service Withdrawal Date falls.  Subsequent annual installments will
be distributed in February of each year.


(5)  Lump sum distributions will be paid in February of the year specified on
the Participant’s election of a Scheduled In-Service Withdrawal Date.


(6)  If a Participant has a Separation from Service prior to his or her
Scheduled In-Service Withdrawal Date, any amounts subject to such Scheduled
In-Service Withdrawal Date will instead be distributed in the form of a lump
sum.  Such lump sum distribution will be paid on the first day of the calendar
quarter beginning on or after the Separation from Service, subject to the
provisions of Section 6.2(a)(6) concerning distributions to a Specified Employee
upon a Separation from Service.


(c)  Death of a Participant.  In the case of the death of a Participant while in
the service of the Company or an Affiliate, the Participant's entire vested
Account balance shall be distributed to the Participant's Beneficiary in a lump
sum on the first day of the calendar quarter beginning after the death
occurs.  In the event a Participant dies while receiving installment payments,
the remaining installments shall be paid to the Participant's Beneficiary in a
lump sum on the first day of the calendar quarter beginning after the death
occurs.


(d)  Delayed Payment Date Attributable to Impracticability of Calculation.  In
accordance with Treasury Regulation Section 1.409A-3(d), if as of a Payment
Date, calculation of the amount of the payment is not administratively
practicable due to events beyond the control of the Participant (or the
Participant’s Beneficiary), payment shall be made during the first taxable year
of the Participant (or Beneficiary) in which the calculation of the amount of
the payment is administratively practicable.


(e)  Delayed Distribution Attributable to Code Section 162(m).  Notwithstanding
the foregoing, to the extent the Company reasonably anticipates that if a
payment were made at the time provided for in this Section 6.2, the Company’s
deduction with respect to such payment would not be permitted due to the
application of Code Section 162(m), it may delay the payment until the
Participant’s first taxable year in which the Company reasonably anticipates (or
should reasonably anticipate) that if the payment is made during the year, the
deduction of such payment will not be barred by the application of Code Section
162(m).  This Section 6.2(f) shall be administered in accordance with Treasury
Regulation Section 1.409A-2(b)(7)(i).


6.3           Hardship Distribution.


(a)  In the event of an Unforeseeable Emergency, a Participant shall be
permitted to elect a Hardship Distribution from his or her Compensation Deferral
Subaccount, Matching Contribution Subaccount, and any vested Company
Discretionary Contribution Subaccounts prior to the Payment Date, subject to the
following restrictions:


(1)  The election to take a Hardship Distribution shall be made by filing a form
provided by and filed with Committee or its delegate prior to the end of any
calendar month.


(2)  The Committee (or its delegatee) shall have made a determination, in its
sole discretion, that the requested distribution constitutes a Hardship
Distribution as defined in Section 1.1 of the Plan.
 
 
18

--------------------------------------------------------------------------------

 


(3)  Notwithstanding anything to the contrary, no Hardship Distribution may be
made to the extent that such Hardship is or may be relieved (i) through
reimbursement or compensation by insurance or otherwise, (ii) by liquidation of
the Participant's assets, to the extent the liquidation of assets would not
itself cause severe financial hardship, or (iii) by cessation of deferrals under
this Plan.


(b)  The amount determined to qualify for a Hardship Distribution shall be paid
in a cash lump sum as soon as practicable after the Hardship Distribution
election is made and approved by the Committee or its delegatee.  The amount
paid shall be debited pro rata from the Participant’s Compensation Deferral
Subaccount, Matching Contribution Subaccount and vested Company Discretionary
Contribution Subaccount.


(c)  This Section 6.3 is intended to and shall be interpreted to be consistent
with Treasury Regulations Section 409A-3(i)(3).


6.4           Inability to Locate Participant.


In the event that the Committee is unable to locate a Participant or Beneficiary
within two years following the required Payment Date, the amount allocated to
the Participant's Account shall be forfeited.  If, after such forfeiture, the
Participant or Beneficiary later claims such benefit, such benefit shall be
reinstated without additional interest or earnings.


6.5           Unvested Amounts.  Any amounts that are not (or do not become)
vested as of the date they would otherwise be paid shall be forfeited.



ARTICLE VII
ADMINISTRATION


7.1           Committee Action.


The Committee shall act at meetings by affirmative vote of a majority of the
members of the Committee.  Any action permitted to be taken at a meeting may be
taken without a meeting if, prior to such action, a written consent to the
action is signed by all members of the Committee and such written consent is
filed with the minutes of the proceedings of the Committee.  A member of the
Committee shall not vote or act upon any matter which relates solely to himself
or herself as a Participant.  The Chairman or any other member or members of the
Committee designated by the Chairman may execute any certificate or other
written direction on behalf of the Committee.  Notwithstanding any provision of
the Plan to the contrary, in the event of any conflict between the Plan and the
Committee’s charter, the Committee’s charter shall govern.


7.2           Powers and Duties of the Committee.


The Committee, on behalf of the Participants and their Beneficiaries, shall
enforce the Plan in accordance with its terms, shall be charged with the general
administration of the Plan, and shall have all powers necessary to accomplish
its purposes, including, but not limited to, the following:


(i)  To select the funds in accordance with Section 3.2(a) hereof;


(ii)  To construe and interpret the terms and provisions of this Plan;
 
 
19

--------------------------------------------------------------------------------

 


(iii)  To compute and certify to the amount and kind of benefits payable to
Participants and their Beneficiaries;


(iv)  To maintain all records that may be necessary for the administration of
the Plan, and to approve all administrative forms and procedures to be used in
the establishment and maintenance of Accounts and Subaccounts;


(v)  To provide for the disclosure of all information and the filing or
provision of all reports and statements to Participants, Beneficiaries or
governmental agencies as shall be required by law;


(vi)  To make and publish such rules for the regulation of the Plan and
procedures for the administration of the Plan as are not inconsistent with the
terms hereof;


(vii)  To appoint a Recordkeeper or any other agent, and to delegate to them
such powers and duties in connection with the administration of the Plan as the
Committee may from time to time prescribe; and


(viii)  To take all actions necessary and appropriate for the administration of
the Plan, including delegating authority to employees of the Company to handle
Committee responsibilities.


The Committee shall be the named fiduciary and plan administrator of the Plan
for purposes of ERISA.


7.3           Construction and Interpretation.


The Committee shall have full discretion to construe and interpret the terms and
provisions of this Plan, which interpretations or construction shall be final
and binding on all parties, including but not limited to the Company and any
Participant or Beneficiary.  The Committee shall administer such terms and
provisions in a uniform and nondiscriminatory manner and in full accordance with
any and all laws applicable to the Plan.


7.4           Information.


To enable the Committee to perform its functions, the Company shall supply full
and timely information to the Committee on all matters relating to the
Compensation of all Participants, their death or other events which cause
termination of their participation in this Plan, and such other pertinent facts
as the Committee may require.


7.5           Compensation, Expenses and Indemnity.


(a)  The members of the Committee shall serve without additional compensation
for their services hereunder.


(b)  The Committee is authorized at the expense of the Company to employ such
legal counsel as it may deem advisable to assist in the performance of its
duties hereunder.  Expenses and fees in connection with the administration of
the Plan shall be paid by the Company.


(c)  To the extent permitted by applicable state law, the Company shall
indemnify and hold harmless the Committee and each member thereof, the Board of
Directors and any delegate of the Committee who is an employee of the Company
against any and all expenses, liabilities and claims, including legal fees to
defend against such liabilities and claims arising out of their discharge in
good faith of responsibilities under or incident of the Plan, other than
expenses and liabilities arising out of willful misconduct.  This indemnity
shall not preclude such further indemnities as may be available under insurance
purchased by the Company or provided by the Company under any bylaw, agreement
or otherwise, as such indemnities are permitted under state law.
 
 
20

--------------------------------------------------------------------------------

 


7.6           Filing a Claim.  Any controversy or claim arising out of or
relating to the Plan shall be filed in writing with the Committee which shall
make all determinations concerning such claim.  Any claim filed with the
Committee and any decision by the Committee denying such claim shall be in
writing and shall be delivered to the Participant or Beneficiary filing the
claim (the “Claimant”).


(a)  In General.  Notice of a denial of benefits (other than Disability
benefits) will be provided within ninety (90) days of the Committee’s receipt of
the Claimant's claim for benefits.  If the Committee determines that it needs
additional time to review the claim, the Committee will provide the Claimant
with a notice of the extension before the end of the initial ninety (90) day
period.  The extension will not be more than ninety (90) days from the end of
the initial ninety (90) day period and the notice of extension will explain the
special circumstances that require the extension and the date by which the
Committee expects to make a decision.


(b)  Disability Benefits.  Notice of denial of Disability benefits will be
provided within forty-five (45) days of the Committee’s receipt of the
Claimant’s claim for Disability benefits.  If the Committee determines that it
needs additional time to review the Disability claim, the Committee will provide
the Claimant with a notice of the extension before the end of the initial
forty-five (45) day period.  If the Committee determines that a decision cannot
be made within the first extension period due to matters beyond the control of
the Committee, the time period for making a determination may be further
extended for an additional thirty (30) days.  If such an additional extension is
necessary, the Committee shall notify the Claimant prior to the expiration of
the initial thirty (30) day extension.  Any notice of extension shall indicate
the circumstances necessitating the extension of time, the date by which the
Committee expects to furnish a notice of decision, the specific standards on
which such entitlement to a benefit is based, the unresolved issues that prevent
a decision on the claim and any additional information needed to resolve those
issues.  A Claimant will be provided a minimum of forty-five (45) days to submit
any necessary additional information to the Committee.  In the event that a
thirty (30) day extension is necessary due to a Claimant’s failure to submit
information necessary to decide a claim, the period for furnishing a notice of
decision shall be tolled from the date on which the notice of the extension is
sent to the Claimant until the earlier of the date the Claimant responds to the
request for additional information or the response deadline.


(c)  Contents of Notice.  If a claim for benefits is completely or partially
denied, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language.  The notice shall (i) cite the pertinent
provisions of the Plan document and (ii) explain, where appropriate, how the
Claimant can perfect the claim, including a description of any additional
material or information necessary to complete the claim and why such material or
information is necessary.  The claim denial also shall include an explanation of
the claims review procedures and the time limits applicable to such procedures,
including a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse decision on review.  In the case of
a complete or partial denial of a Disability benefit claim, the notice shall
provide a statement that the Committee will provide to the Claimant, upon
request and free of charge, a copy of any internal rule, guideline, protocol, or
other similar criterion that was relied upon in making the decision.
 
7.7           Appeal of Denied Claims.  A Claimant whose claim has been
completely or partially denied shall be entitled to appeal the claim denial by
filing a written appeal with a committee designated to hear such appeals (the
“Appeals Committee”).  A Claimant who timely requests a review of the denied
claim (or his or her authorized representative) may review, upon request and
free of charge, copies of all documents, records and other information relevant
to the denial and may submit written comments, documents, records and other
information relevant to the claim to the Appeals Committee.  All written
comments, documents, records, and other information shall be considered
“relevant” if the information (i) was relied upon in making a benefits
determination, (ii) was submitted, considered or generated in the course of
making a benefits decision regardless of whether it was relied upon to make the
decision, or (iii) demonstrates compliance with administrative processes and
safeguards established for making benefit decisions.  The Appeals Committee may,
in its sole discretion and if it deems appropriate or necessary, decide to hold
a hearing with respect to the claim appeal.
 
 
21

--------------------------------------------------------------------------------

 
 
(a)  In General.  Appeal of a denied benefits claim (other than a Disability
benefits claim) must be filed in writing with the Appeals Committee no later
than sixty (60) days after receipt of the written notification of such claim
denial.  The Appeals Committee shall make its decision regarding the merits of
the denied claim within sixty (60) days following receipt of the appeal (or
within one hundred and twenty (120) days after such receipt, in a case where
there are special circumstances requiring extension of time for reviewing the
appealed claim).  If an extension of time for reviewing the appeal is required
because of special circumstances, written notice of the extension shall be
furnished to the Claimant prior to the commencement of the extension.  The
notice will indicate the special circumstances requiring the extension of time
and the date by which the Appeals Committee expects to render the determination
on review.  The review will take into account comments, documents, records and
other information submitted by the Claimant relating to the claim without regard
to whether such information was submitted or considered in the initial benefit
determination.


(b)  Disability Benefits.  Appeal of a denied Disability benefits claim must be
filed in writing with the Appeals Committee no later than one hundred eighty
(180) days after receipt of the written notification of such claim denial.  The
review shall be conducted by the Appeals Committee (exclusive of the person who
made the initial adverse decision or such person’s subordinate).  In reviewing
the appeal, the Appeals Committee shall (i) not afford deference to the initial
denial of the claim, (ii) consult a medical professional who has appropriate
training and experience in the field of medicine relating to the Claimant’s
disability and who was neither consulted as part of the initial denial nor is
the subordinate of such individual and (iii) identify the medical or vocational
experts whose advice was obtained with respect to the initial benefit denial,
without regard to whether the advice was relied upon in making the
decision.  The Appeals Committee shall make its decision regarding the merits of
the denied claim within forty-five (45) days following receipt of the appeal (or
within ninety (90) days after such receipt, in a case where there are special
circumstances requiring extension of time for reviewing the appealed claim).  If
an extension of time for reviewing the appeal is required because of special
circumstances, written notice of the extension shall be furnished to the
Claimant prior to the commencement of the extension.  The notice will indicate
the special circumstances requiring the extension of time and the date by which
the Appeals Committee expects to render the determination on review.  Following
its review of any additional information submitted by the Claimant, the Appeals
Committee shall render a decision on its review of the denied claim.


(c)  Contents of Notice.  If a benefits claim is completely or partially denied
on review, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language.  The decision on review shall set forth
(i) the specific reason or reasons for the denial, (ii) specific references to
the pertinent Plan provisions on which the denial is based, (iii) a statement
that the Claimant is entitled to receive, upon request and free of charge,
reasonable access to and copies of all documents, records, or other information
relevant (as defined above) to the Claimant’s claim, and (iv) a statement
describing any voluntary appeal procedures offered by the plan and a statement
of the Claimant’s right to bring an action under Section 502(a) of ERISA.  For
the denial of a Disability benefit, the notice will also include a statement
that the Appeals Committee will provide, upon request and free of charge, (i)
any internal rule, guideline, protocol or other similar criterion relied upon in
making the decision, (ii) any medical opinion relied upon to make the decision
and (iii) the required statement under Section 2560.503-1(j)(5)(iii) of the
Department of Labor regulations.
 
 
22

--------------------------------------------------------------------------------

 


(d)  Discretion of Appeals Committee.  All interpretations, determinations and
decisions of the Appeals Committee with respect to any claim shall be made in
its sole discretion, and shall be final and conclusive.



ARTICLE VIII
MISCELLANEOUS


8.1           Unsecured General Creditor.


Participants and their Beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, claims, or interest in any specific property or
assets of the Company, including in any Compensation Deferrals made under this
Plan.  No assets of the Company shall be held in any way as collateral security
for the fulfilling of the obligations of the Company under this Plan.  Any and
all of the Company's assets shall be, and remain, the general unpledged,
unrestricted assets of the Company.  The Company's obligation under the Plan
shall be merely that of an unfunded and unsecured promise of the Company to pay
money in the future, and the rights of the Participants and Beneficiaries shall
be no greater than those of unsecured general creditors.  It is the intention of
the Company that this Plan be unfunded for purposes of the Code and for purposes
of Title 1 of ERISA.  Notwithstanding the foregoing, the Company may enter into
one or more rabbi trusts, in accordance with the provisions of Revenue Procedure
92-64, to assist it and its Business Units in providing benefits under this
Plan.


8.2           Restriction Against Assignment.


The Company shall pay all amounts payable hereunder only to the person or
persons designated by the Plan and not to any other person or corporation.  No
part of a Participant's Accounts shall be liable for the debts, contracts, or
engagements of any Participant, his or her Beneficiary, or successors in
interest, nor shall a Participant's Accounts be subject to execution by levy,
attachment, or garnishment or by any other legal or equitable proceeding, nor
shall any such person have any right to alienate, anticipate, sell, transfer,
commute, pledge, encumber, or assign any benefits or payments hereunder in any
manner whatsoever.  If any Participant, Beneficiary or successor in interest is
adjudicated bankrupt or purports to anticipate, alienate, sell, transfer,
commute, assign, pledge, encumber or charge any distribution or payment from the
Plan, voluntarily or involuntarily, the Committee, in its discretion, may cancel
such distribution or payment (or any part thereof) to or for the benefit of such
Participant, Beneficiary or successor in interest in such manner as the
Committee shall direct.


8.3           Withholding.


There shall be deducted from each payment made under the Plan or any other
Compensation payable to the Participant (or Beneficiary) all taxes that are
required to be withheld by the Company under applicable federal, state and local
laws.  The Company shall have the right to reduce any payment (or compensation)
by the amount of cash sufficient to provide the amount of said taxes.


8.4           Amendment, Modification, Suspension or Termination.


The Committee may amend, modify or suspend this portion of the Plan in whole or
in part, except to the extent that such power has been expressly reserved
otherwise under the terms of this portion of the Plan.  No amendment,
modification or suspension shall have any retroactive effect to reduce any
amounts allocated to a Participant's Accounts.  The Committee may also terminate
this portion of the Plan and pay Participants (and beneficiaries) their Account
Balances in a single lump sum at any time, to the extent and in accordance with
Treas. Reg. Section 1.409A-3(j)(4)(ix).
 
 
23

--------------------------------------------------------------------------------

 


8.5           Governing Law.


This Plan shall be construed, governed and administered in accordance with the
laws of the State of Connecticut without regard to the conflicts of law
principles thereof.


8.6           Receipt or Release.


Any payment to a Participant or the Participant's Beneficiary in accordance with
the provisions of the Plan shall, to the extent thereof, be in full satisfaction
of all claims against the Committee and the Company.  The Committee may require
such Participant or Beneficiary as a condition precedent to such payment to
execute a receipt and release to such effect.


8.7           Payments on Behalf of Persons Under Incapacity.


In the event that any amount becomes payable under the Plan to a person who, in
the sole judgment of the Committee, is considered by reason of physical or
mental condition to be unable to give a valid receipt therefore, the Committee
may direct that such payment be made to any person found by the Committee, in
its sole judgment, to have assumed the care of such person.  Any payment made
pursuant to such determination shall constitute a full release and discharge of
the Committee and the Company.


8.8           Limitation of Rights and Employment Relationship.


Neither the establishment of the Plan nor any modification thereof, nor the
creating of any fund or account, nor the payment of any benefits shall be
construed as giving any Participant, or Beneficiary or other person any legal or
equitable right against the Company except as provided in the Plan; and in no
event shall the terms of employment of any Employee or Participant be modified
or in any way be affected by the provisions of the Plan.


8.9           Adjustments; Assumptions of Obligations.
 
In the event of a reorganization, recapitalization, stock split, stock or
extraordinary cash dividend, combination of shares, merger, consolidation,
distribution of assets, or any other change in the corporate structure or shares
of the Company, the Committee shall make the appropriate adjustments in (i) the
number of Stock Units credited to Participants' Accounts, (ii) the number (or
type) of shares of Stock reserved for issuance hereunder, (iii) the number (or
type) of shares subject to any deferred Restricted Stock Units and deferred
Performance Shares, and (iv) any Share limitations imposed under the Plan, in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan or any Stock Units credited
hereunder.  In the event of any merger, consolidation or other reorganization in
which the Company is not the surviving or continuing entity, all Stock Units,
deferred Restricted Stock and deferred Performance Shares hereunder shall be
assumed by the surviving or continuing entity.  In the event of any
reorganization in which all of the shares of the Company's Stock are exchanged
for shares of the common stock of another corporation, all Stock Units credited
hereunder and all deferred Restricted Stock Units and deferred Performance
Shares outstanding on the effective date of the share exchange shall be
automatically converted into obligations of the other corporation on identical
terms, and the other corporation shall assume this Plan.  The Committee may also
make adjustments to Stock Units, and deferred Restricted Stock Units and
deferred Performance Shares under this Plan on account of those events set forth
in Section 10(c) of the UIL Holdings Corporation 2008 Stock and Incentive
Compensation Plan and comparable sections of any other stock plan of the Company
which allows for awards to be deferred pursuant to the terms of this Plan.
 
 
24

--------------------------------------------------------------------------------

 


8.10           Headings.


Headings and subheadings in this Plan are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof.


8.11           Interpretation.


The Plan is a deferred compensation plan within the meaning of Code Section
409A, and it is intended that the Plan shall be administered and, in the case of
any ambiguity, interpreted, in a manner consistent with the terms of Code
Section 409A so as to avoid adverse tax consequences to Participants.



Executed as of the 7th day of December, 2012.



 
UIL HOLDINGS CORPORATION
         
By  /s/ J. P. Torgerson
         
Its President and Chief Executive Officer
 

 
 
25

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
PARTICIPATING BUSINESS UNITS
 
As of January 1, 2013
 
Company Name
 
Date of Participation
     
The United Illuminating Company ("UI")
 
2/1/03
     
The Berkshire Gas Company
 
1/1/2013
     
Connecticut Natural Gas Corporation
 
1/1/2013
     
The Southern Connecticut Gas Company
 
1/1/2013

 
 
26

--------------------------------------------------------------------------------

 


EXHIBIT B
 
PROVISIONS APPLICABLE TO PRE-2013 DEFERRALS WITH RESPECT TO ELIGIBLE
EMPLOYEES OF THE BERKSHIRE GAS COMPANY, CONNECTICUT NATURAL GAS
CORPORATION AND THE SOUTHERN CONNECTICUT GAS COMPANY
 
 
27

--------------------------------------------------------------------------------

 


EXHIBIT B
TO THE UIL HOLDINGS CORPORATION
DEFERRED COMPENSATION PLAN


ARTICLE I
 
INTRODUCTION


1.1.           Name. The Company established the UIL Holdings Corporation
Deferred Compensation Plan For Selected Employees (“Selected Employees Plan”).
 
1.2.           Effective Dates. The Effective Date of the Selected Employees
Plan is the effective date of the closing of the sale contemplated under the
Purchase Agreement, dated May 25, 2010, by and between UIL Holdings Corporation
and Iberdrola USA, Inc. concerning the sale of certain corporations including
Southern Connecticut Gas Company, Connecticut Natural Gas Company and Berkshire
Gas Company (the “Purchase Agreement”), or, if the transactions contemplated
under such Purchase Agreement close on more than one date, the first such
closing date (the “Effective Date”).  The Effective Date of participation in the
plan by any Participating Employer shall be the closing date of the sale of such
Participating Employer in accordance with the terms of the Purchase
Agreement.  Effective as of January 1, 2013, the Selected Employees Plan is
merged into the UIL Holdings Corporation Deferred Compensation
Plan.  Notwithstanding any provision of this Exhibit B to the contrary, no
deferrals shall be made under the terms of this Exhibit B with respect to
Compensation earned after December 31, 2012.  Deferral and payment elections in
place under the Selected Employees Plan shall continue in effect after the
merger and may not be changed except in accordance with Code Section 409A and
the terms of the Selected Employees Plan.
 
1.3.           Purpose. The Selected Employees Plan is established for the
purposes of providing retirement benefits for a select group of management
and/or highly compensated employees of certain Affiliates of the Company who are
Participating Employers hereunder.  The Selected Employees Plan provides a means
whereby Eligible Employees may defer a portion of their annual cash wages and
earnings and certain bonuses they otherwise would receive.  All deferrals and
contributions under this Plan shall be in the form of unfunded recordkeeping
entries that shall be credited with earnings as specified in the Plan.
 
1.4           Successor Clause. The Selected Employees Plan is a successor plan
to the Energy East Deferred Compensation Plan (also known as the Iberdrola USA
Deferred Compensation Plan) (the “Predecessor Plan”) with respect to employers
who participated in the Predecessor Plan that are acquired by UIL Holdings
Corporation pursuant to the Purchase Agreement.  Benefits payable under the
Predecessor Plan with respect to employees of the participating employers that
were acquired by UIL Holdings Corporation pursuant to the Purchase Agreement
shall be paid pursuant to the terms of the Selected Employees Plan, and all
deferral and payment elections in place under the Predecessor Plan for such
employees shall continue under the Selected Employees Plan, and may not be
changed except in accordance with Code Section 409A and the terms of the
Selected Employees Plan.
 
 
28

--------------------------------------------------------------------------------

 


ARTICLE II
 
DEFINITIONS
 
Whenever the following initially capitalized words and phrases are used in this
Selected Employees Plan, they shall have the meanings specified below unless the
context clearly indicates to the contrary:
 
2.1.           “Administrator shall mean the Compensation and Executive
Development Committee of the Board of Directors of the Company (the “CEDC”), and
any successor thereto.   Administrator shall also refer to a delegate of the
CEDC, if applicable.  In the absence of such Committee, the Board of Directors
of the Company shall be the Administrator.
 
2.2.           “Affiliate” means any of the subsidiaries or affiliates of the
Company, whether or not such entities have adopted the Plan, and any other
entity which is a member of a “controlled group of corporations,” a “group under
common control” or an “affiliated service group,” all as determined under
Section 414(b), (c), (m), or (o) of the Code, of which the Company is the common
parent.
 
2.3.           “Beneficiary” shall mean such person or legal entity as may be
designated by a Participant to receive benefits hereunder after such
Participant’s death.
 
2.4           “Code” shall mean the Internal Revenue Code of 1986, as amended,
and any related U.S. Treasury regulations.
 
2.5.           “Company” shall mean UIL Holdings Corporation.
 
2.6.           “Compensation” shall mean the taxable wages, earnings and
commissions payable for a Plan Year together with cash payments under any
calendar year performance based annual incentive plan (“Bonus”) designated by
the Administrator, after reduction for applicable Federal Insurance
Contributions Act (“FICA”) and Federal Unemployment Tax Act (“FUTA”) taxes but
before any reduction to such taxable wages and earnings, Bonuses and commissions
is effected in accordance with the Deferred Compensation Election Form, and
before any reduction is made for elective deferrals to any cash or deferred
arrangement maintained pursuant to Section 401(k) of the Code or to any
cafeteria plan maintained pursuant to Section 125 of the Code in which the
Eligible Employee participates.
 
2.7.           “Deferred Compensation” shall mean that portion of the
Participant’s Compensation which the Participant elects to defer pursuant to
Section 4.1 of this Selected Employees Plan (or elected pursuant to the terms of
the Predecessor Plan), in accordance with a Deferred Compensation Election
Form.  Deferred Compensation also means amounts designated as Employer
Contributions under the Predecessor Plan and credited for the benefit of a
Participant, if any.
 
 
29

--------------------------------------------------------------------------------

 
 
2.8.           “Deferred Compensation Account” shall mean the recordkeeping
account established by the Administrator for each Participant to which the
portion of a Participant’s taxable wages and earnings that is voluntarily
deferred pursuant to Section 4.1 of this Selected Employees Plan (or otherwise
pursuant to the terms of the Predecessor Plan) is credited. A Participant shall
at all times be fully vested in the balance of his or her Deferred Compensation
Account.
 
2.9.           “Deferred Compensation Election Form” shall mean a document or
form as made available from time to time by the Administrator (or the
Administrator of the Predecessor Plan), whereby an Eligible Employee enrolls as
a Participant and elects to defer Compensation.
 
2.10.         “Deferred Compensation Investment Election Form” shall mean a
document, form, voice response unit (VRU) or website as made available from time
to time by the Administrator, whereby an Eligible Employee elects to invest, or
modify a prior election to invest, his or her Deferred Compensation Account.
 
2.11.         “Disability” shall mean a disability qualifying for benefits
payable under the Participating Employer’s long-term disability plan under which
the Participant is covered.  A Participant will be considered to be eligible for
payment under the Plan resulting from a Disability only after the Participant
has received payments from a Participating Employer’s long-term disability plan
for three consecutive months.  Whether a Participant has a Disability shall be
determined consistent with the definition of “disability” under Code Section
409A.
 
2.12.         “Eligible Employee” shall mean an individual employed by a
Participating Employer who (a) is a member of a select group of management
and/or highly compensated employees and who is designated by the Administrator
to be eligible to participate hereunder; or (b) was a Participant in the
Predecessor Plan on the Effective Date (or, if later, the date such
Participant’s employer became a Participating Employer hereunder).
 
2.13.         “Hardship” shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse or a dependent (as defined in Section 152(a) of the Code)
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.  Whether a Participant has
incurred a Hardship will be determined consistent with the definition of an
“unforeseeable emergency” under Code Section 409A.
 
2.14          “Key Employee” shall mean an employee defined as a key employee
under Section 416(i) of the Code. In general, this includes an officer of the
Company earning over $135,000 (as adjusted as provided in Section 416(f) of the
Code), a 5% owner of the Company or a 1% owner of the Company earning over
$150,000.  Key Employees will be determined on December 31st of each year, based
on compensation earned in the plan year ending on such December 31st.  An
Employee classified as a Key Employee as of such December 31st shall be
considered a Key Employee for the twelve month period beginning the following
April 1st.  For purposes of this Plan, whether a Participant is a Key Employee
shall be interpreted consistent with the definition of “specified employee”
under Code Section 409A.
 
 
30

--------------------------------------------------------------------------------

 
 
2.15          “Participant” shall mean an individual who has amounts standing to
his or her credit under this Plan, regardless of whether the individual is
currently deferring into this Plan.
 
2.16.         “Participating Employer” shall mean the following Affiliates of
the Company: The Berkshire Gas Company, Connecticut Natural Gas Corporation and
The Southern Connecticut Gas Company.
 
2.17.         “Plan Year” shall mean the calendar year.
 
2.18.         “Plan” (or “Selected Employees Plan”) shall mean the UIL Holdings
Corporation Deferred Compensation Plan For Selected Employees.
 
2.19.         “Predecessor Plan” shall have the meaning set forth in Section
1.4.
 
2.20          “Separation from Service” shall mean a Separation from Service
within the meaning of Code Section 409A and related regulations.  The
Administrator will determine, in accordance with Code Section 409A, whether a
Separation from Service has occurred.


ARTICLE III
 
PARTICIPATION BY ELIGIBLE EMPLOYEES
 
3.1.           Participation. Participation in the Plan is limited to Eligible
Employees. Employees who were previously eligible to participate in the Plan or
the Predecessor Plan may continue to maintain account balances of amounts
previously deferred under the Plan. An Eligible Employee shall participate in
the Plan as determined by the Administrator. A Participant who separates from
service with all Participating Employers will cease participation hereunder.
 
3.2.           Failure to Designate. In the event that the Administrator fails
to designate the group of Eligible Employees who shall be eligible to
participate for any year, each Eligible Employee who was designated in the prior
year shall be deemed to have been designated for the next succeeding Plan Year,
provided that any such employee shall participate for purposes of the next
succeeding Plan Year only if he or she is actively employed by a Participating
Employer on the first day of such succeeding Plan Year and provided he or she is
an Eligible Employee for such year.
 
3.3.           Top Hat Plan. The Selected Employees Plan is intended to be an
unfunded “top-hat” plan, maintained primarily for the purpose of providing
benefits for a select group of management or highly compensated employees.
 
 
31

--------------------------------------------------------------------------------

 


ARTICLE IV
 
PARTICIPANT DEFERRALS
 
4.1.           Deferral of Compensation. An Eligible Employee may elect to defer
up to one hundred percent (100%) of his future compensation in one percent (1%)
increments, by completing and executing a Deferred Compensation Election Form
which specifies the amount of Compensation to be deferred and filing it with the
Administrator. Any election, modification or revocation shall be effective only
for Compensation earned and payable after the Administrator receives the
Deferred Compensation Election Form. An election to defer compensation may be
made or modified (including revocation) only as of the first day of a Plan Year
and during the election period in the immediately preceding Plan Year.  The
election period will be designated by the Administrator.  No election,
modification or revocation is permissible with respect to Compensation paid
prior to the execution of a Deferred Compensation Election Form. Deferrals of
Compensation hereunder shall always be one hundred percent (100%) vested.
 
4.2.           Period for Which Deferral Election is Effective. A Participant’s
election to defer Compensation shall remain in effect until modified or revoked
as provided in Section 4.1.
 
4.3           Newly Eligible Employees. Any Eligible Employee who first becomes
eligible to participate in this Plan after the Effective Date, may elect to
defer Compensation pursuant to Section 4.1 within thirty (30) days of the date
such Eligible Employee first becomes eligible to participate in this Plan. If no
such election is made pursuant to this Section 4.3, such Eligible Employee may
only make a deferral of compensation in accordance with the election period set
forth in Section 4.1.  With respect to a Participant who first becomes eligible
for the Plan on or after May 31st of a Plan Year, the Participant’s deferral
election for the year may apply only to a portion of the Participant’s Bonus
Compensation that is equal to the total Bonus amount multiplied by the ratio of
(i) the number of days remaining in the performance period (after the election)
over (ii) the total number of days in the performance period.  This Section 4.3
shall be administered in accordance with Treas. Reg. Section 1.409A-2(a)(7).


ARTICLE V
 
DISTRIBUTIONS
 
5.1.           Distribution Date. Distribution of a Participant’s Deferred
Compensation Account shall commence upon the earlier of the Participant’s death,
Disability, or Separation from Service for any reason, in accordance with the
terms of Section 5.2.
 
5.2.           Method of Payment. Subject to the provisions of Section 5.5 and
this 5.2, distributions upon the earlier of the Participant’s death, Disability
or Separation from Service shall be paid in the form of either a lump sum or in
annual installments for a period of either five (5) or ten (10) years, as
elected by the Participant on his or her initial Deferred Compensation Election
Form, and commencing as of the date of the permissible payment event unless a
later commencement date which is consistent with the requirements of Code §409A
was elected by the Participant on his or her initial Deferred Compensation
Election Form.  If no time and form of payment is timely elected the
Participant’s initial Deferred Compensation Election Form, distribution will be
made in a lump sum as soon as administratively feasible following the date of
the permissible payment event.
 
 
32

--------------------------------------------------------------------------------

 
 
All amounts deferred under the Predecessor Plan will be paid in the same form
and at the same time as elected by the Participant on the applicable Deferred
Compensation Election Form in effect under the Predecessor Plan as of the
Effective Date, and such elections may not be modified after the Effective
Date.  Likewise, all amounts deferred under the Selected Employees Plan by
Participants who were Participants in the Predecessor Plan as of the Effective
Date shall also be paid in the same form and at the same time as elected by the
Participant on his or her Deferred Compensation Election Form in effect under
the Predecessor Plan as of the Effective Date, and such elections may not be
modified after the Effective Date.  The form and timing of the distribution of
amounts deferred after under the Selected Employees Plan by a Participant who
first becomes a Participant after the Effective Date of the Selected Employees
Plan shall be paid as elected by the Participant on his or her initial Deferred
Compensation Election Form and may not be modified.
 
5.3.           Hardship Distribution. A Participant may apply to the
Administrator for early distribution of all or any part of his Deferred
Compensation Account on account of Hardship, which application shall include a
statement of the facts which the Participant considers to constitute a Hardship.
The Administrator, in its sole and absolute discretion, shall determine whether
the stated facts constitute a Hardship. A Participant shall be entitled to a
Hardship distribution if (a) the Administrator determines, in accordance with
the immediately preceding sentence, that the Participant has incurred a
Hardship; (b) the Participant has taken all available distributions from all
plans qualified pursuant to Section 401 of the Code which are maintained by the
Company or an Affiliate of the Company in which the Participant participates,
and (c) and the Participant has exhausted the availability of funds through
insurance or by liquidating the Participant’s assets (to the extent such
liquidation would not itself cause hardship). Such Hardship distribution shall
be made in a single lump sum and in cash.  The amount of the Hardship
distribution may not exceed the amount required to satisfy the emergency
(including any amounts necessary to pay federal, state or local income taxes
reasonably anticipated to result from the distribution).
 
5.4.           Distributions on Death. Subject to the provisions of Section 5.2,
in the event of a Participant’s death before distribution of his or her Deferred
Compensation Account has commenced, distribution shall be made to the
Beneficiary selected by the Participant in the form of payment elected by the
Participant on his or her Deferred Compensation Election Form.  Payment will
made or commence within sixty (60) days after the date of death.  In the event
that a Participant dies after commencing annual installment payments, the
remaining payments will be made to the Beneficiary selected by the Participant.
A Participant may from time to time change his or her designated Beneficiary
without the consent of such Beneficiary by filing a new designation in writing
with the Administrator. If no Beneficiary designation is in effect at the time
of the Participant’s death, or if the designated Beneficiary is missing or has
predeceased the Participant, distribution shall be made to the Participant’s
estate.
 
 
33

--------------------------------------------------------------------------------

 
 
5.5.           Key Employees. Notwithstanding the provisions of Section 5.2, the
payment to a Key Employee of amounts credited to the Plan (including Earnings)
after December 31, 2004, which are payable on account of a Separation from
Service (pursuant to a prior election made by the Participant) within the first
six months following the Separation from Service will be delayed until the
earlier of (i) the beginning of the seventh month following the month of the
Participant’s termination of employment or (ii) the Key Employee’s death. The
first payment to such Key Employee (either a lump sum or first annual
installment as previously elected) will be made as of the beginning of the
seventh month (or the first of the month immediately following the month of
death, if earlier) following the Separation from Service and will be based on
the value of the Participant’s Deferred Compensation Account as of the date
payments begin.
 
5.6.           Valuation of Distributions. All distributions under this Plan
shall be based upon the amount credited to a Participant’s Deferred Compensation
Account, as of the last business day of the month immediately preceding the date
of the distribution. The amount of installments payable to a Participant
electing such method of payment shall be determined by dividing the amount
credited to the Participant’s Deferred Compensation Account by the remaining
number of installments, including the current installment, to be paid. It is
understood that administrative requirements may lead to a delay between such
valuation date and the date of distribution, not to exceed thirty (30) days.


ARTICLE VI
 
ACCOUNTS
 
6.1.           Deferred Compensation Account. The Administrator shall establish
and maintain, or cause to be established and maintained, a separate Deferred
Compensation Account for each Participant hereunder. Each Participant’s
Compensation deferred under the Predecessor Plan and/or deferred pursuant to a
Deferred Compensation Election Form under Section 4.1 shall be separately
accounted for and credited with earnings, for recordkeeping purposes only, to
his or her Deferred Compensation Account. A Participant’s Deferred Compensation
Account shall be solely for the purposes of measuring the amounts to be paid
under the Selected Employees Plan. The Company shall not be required to fund or
secure the Deferred Compensation Account in any way, the Company’s obligation to
Participants hereunder being purely contractual.
 
6.2.           Crediting of Earnings and Statement of Account. The Participant’s
Deferred Compensation Account shall be credited with earnings daily. The amount
of earnings to be credited each business day shall be equal to the investment
return of the Plan investments selected by the Participant pursuant to Section
6.3. Earnings will be credited for whole days only. As soon as practicable after
the end of each Plan Year (and at such additional times as the Administrator may
determine), the Administrator shall furnish each Participant with a statement of
the balance credited to the Participant’s Deferred Compensation Account.  The
method of crediting earnings may not be modified or amended.
 
 
34

--------------------------------------------------------------------------------

 
 
6.3.           Investment Election. The earnings to be credited to each Deferred
Compensation Account shall be calculated according to the investment elections
made pursuant to this Section 6.4. Each Eligible Employee, within thirty (30)
days of the date on which he or she becomes a Participant in the Plan, shall
elect among the available investment options hereunder. The Administrator shall
select the investment options under the Plan, and may change such investment
options upon at least thirty (30) days’ notice to Participants. A Participant
may modify his or her investment election once each business day, to be
effective the next business day.
 
6.4.           Investment to Facilitate Payment of Benefits. Although the
Employer is not obligated to invest in any specific asset or fund, or purchase
any insurance contract in order to provide the means for the payment of any
liabilities under this Selected Employees Plan, the Administrator may elect to
do so.


ARTICLE VII
 
FUNDING AND PARTICIPANT’S INTEREST
 
7.1.           Selected Employees Plan Unfunded. This Selected Employees Plan
shall be unfunded and no trust shall be created by the Selected Employees Plan.
The crediting to each Participant’s Deferred Compensation Account shall be made
through recordkeeping entries. No actual funds shall be set aside; provided,
however, that nothing herein shall prevent any Participating Employer from
establishing one or more grantor trusts from which benefits due under this
Selected Employees Plan may be paid in certain instances. All distributions
shall be paid by the Participating Employer from its general assets and a
Participant (or his or her Beneficiary) shall have the rights of a general,
unsecured creditor against the Participating Employer for any distributions due
hereunder. The Selected Employees Plan constitutes a mere promise by the
Participating Employer to make benefit payments in the future.
 
7.2.           Participant’s Interest in Plan. A Participant has an interest
only in the cash value of the amount credited to his or her accounts. A
Participant has no rights or interests in any specific funds, stock or
securities.


ARTICLE VIII
 
ADMINSTRATION AND CLAIMS PROCEDURES
 
8.1           On or after January 1, 2013, the provisions of Article VII,
Administration, of the UIL Holdings Corporation Deferred Compensation Plan
Non-Grandfathered Benefit Provisions document shall apply with respect to
amounts governed by the terms of the Selected Employees Plan.
 
 
35

--------------------------------------------------------------------------------

 


ARTICLE IX
 
AMENDMENT AND TERMINATION
 
9.1           Amendment and Termination. The Administrator shall have the right,
at any time, to amend or terminate this Selected Employees Plan in whole or in
part, provided that such amendment or termination shall not adversely affect the
right of any Participant or Beneficiary to a payment under the Selected
Employees Plan on the basis of contributions credited to the Participant’s
Deferred Compensation Account. The Company, upon review of the effectiveness of
the Selected Employees Plan, may at any time recommend amendments to, or
termination of the Selected Employees Plan to the Administrator. If the Selected
Employees Plan is terminated, Participants’ Deferred Compensation Accounts shall
be distributed in accordance with the provisions of Article V, notwithstanding
such termination.


ARTICLE X
 
MISCELLANEOUS PROVISIONS
 
10.1.         Right of Employer to Take Employment Actions. The adoption and
maintenance of the Selected Employees Plan shall not be deemed to constitute a
contract between the Company (including its Affiliates) and any Eligible
Employee, nor to be a consideration for, nor an inducement or condition of, the
employment of any person. Nothing herein contained, or any action taken
hereunder, shall be deemed to give any Eligible Employee the right to be
retained in the employ of the Company or its Affiliates or to interfere with the
right of the Company or its Affiliates to discharge any Eligible Employee at any
time, nor shall it be deemed to give to the Company or its Affiliates the right
to require the Eligible Employee to remain in the employ of the Company or any
of its Affiliates, nor shall it interfere with the Eligible Employee’s right to
terminate his or her employment at any time. Nothing in this Plan shall prevent
the Company or any Affiliate from amending, modifying, or terminating any other
benefit plan.
 
10.2.         Alienation or Assignment of Benefits. A Participant’s rights and
interest under the Selected Employees Plan shall not be assigned or transferred
except as otherwise provided herein, and the Participant’s rights to benefit
payments under the Selected Employees Plan shall not be subject to alienation,
pledge or garnishment by or on behalf of creditors (including heirs,
beneficiaries, or dependents) of the Participant or of a Beneficiary.
 
10.3.         Right to Withhold. To the extent required by law in effect at the
time a distribution is made from the Selected Employees Plan, the Company, its
Affiliates or the agents of the foregoing shall have the right to withhold or
deduct from any distributions or payments any taxes required to be withheld by
federal, state or local governments.
 
10.4.         Construction. All legal questions pertaining to the Selected
Employees Plan shall be determined in accordance with the laws of the State of
Connecticut, to the extent such laws are not superseded by the Code, Employee
Retirement Income Security Act of 1974, as amended, or any other applicable
federal law.
 
 
36

--------------------------------------------------------------------------------

 
 
10.5.         Headings. The headings of the Articles and Sections of the
Selected Employees Plan provisions are for reference only.  In the event of a
conflict between a heading and the contents of an Article or Section, the
contents of the Article or Section shall control.
 
10.6.         Number and Gender. Whenever any words used herein are in the
singular form, they shall be construed as though they were also used in the
plural form in all cases where they would so apply, and references to the male
gender shall be construed as applicable to the female gender where applicable,
and vice versa.
 
10.7          Interpretation.  Notwithstanding any provision in the Selected
Employees Plan provisions to the contrary, the Selected Employees Plan is a
deferred compensation plan within the meaning of Code Section 409A, and it is
intended that it shall be administered and interpreted in a manner consistent
with the terms of Code Section 409A so as to avoid adverse tax consequences to
Participants.
 
******
 
 
37

--------------------------------------------------------------------------------

­­­­­­